                Case 2:19-cv-09230-MWF-JDE Document 19 Filed 11/15/19 Page 1 of 3 Page ID #:140



                            1 Jeffrey T. Thomas                                 Samuel K. Lu
                              jtthomas@gibsondunn.com                           slu@irell.com
                            2 GIBSON, DUNN & CRUTCHER LLP                       IRELL & MANELLA LLP
                              3161 Michelson Drive                              1800 Avenue of the Stars, Suite 900
                            3 Irvine, CA 92612-4412                             Los Angeles, CA 90067-4276
                              Telephone: (949) 451-3800                         Telephone: (310) 277-1010
                            4 Facsimile: (949) 451-4220                         Facsimile: (310) 203-7199
                            5 Sean S. Twomey                                    Attorneys for Defendant
                              stwomey@gibsondunn.com                            Skechers U.S.A., Inc.
                            6 GIBSON, DUNN & CRUTCHER LLP
                              333 South Grand Avenue
                            7 Los Angeles, CA 90071-3197
                              Telephone: (213) 229-7284
                            8 Facsimile: (213) 229-6284
                         9 Christopher J. Renk
                           crenk@bannerwitcoff.com
                        10 Michael J. Harris
                           mharris@bannerwitcoff.com
                        11 BANNER & WITCOFF, LTD.
                           71 South Wacker Drive, Suite 3600
                        12 Chicago, IL 60606
                           Telephone: (312) 463-5000
                        13 Facsimile: (312) 463-5001
                        14 Attorneys for Plaintiff
                           NIKE, Inc.
                        15
                        16                                     UNITED STATES DISTRICT COURT
                        17                                CENTRAL DISTRICT OF CALIFORNIA
                        18
                        19 NIKE, INC.,                                      )   Case No. 2:19-cv-09230-MWF(JDEx)
                                                                            )
                        20                        Plaintiff,                )   JOINT STIPULATION TO
                                                                            )   EXTEND TIME FOR SKECHERS
                        21                  vs.                             )   U.S.A., INC. TO ANSWER OR
                                                                            )   OTHERWISE RESPOND TO
                        22 SKECHERS U.S.A., INC.,                           )   COMPLAINT
                                                                            )
                        23                        Defendant.                )
                                                                            )
                        24
                        25
                        26
                        27
                        28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations

                                 10757889
                Case 2:19-cv-09230-MWF-JDE Document 19 Filed 11/15/19 Page 2 of 3 Page ID #:141



                            1               Pursuant to Central District of California Local Civil Rule 7-1, Plaintiff
                            2 NIKE, Inc. (“Nike”) and Defendant Skechers U.S.A., Inc. (“Skechers”), by and
                            3 through their undersigned counsel, hereby stipulate as follows:
                            4               WHEREAS Nike filed its Complaint in this action on October 28, 2019;
                            5               WHEREAS Skechers was served with the Complaint on November 1, 2019;
                            6               WHEREAS Skechers currently has until November 22, 2019 to answer or
                            7 otherwise respond to the Complaint;
                            8               WHEREAS Skechers has requested and Nike has consented to an extension
                            9 for Skechers’ response to the Complaint;
                        10                  WHEREAS, given the need for the parties to focus limited resources on
                        11 pressing matters in multiple other actions pending between the parties, Skechers’
                        12 request is supported by good cause;
                        13                  WHEREAS no discovery cutoff date, last date for hearing motions, pre-trial
                        14 conference date, or trial date has been set in this action;
                        15                  WHEREAS the parties have not previously requested any extensions of time
                        16 in this action;
                        17                  WHEREAS this extension of time is not sought for purposes of delay;
                        18                  WHEREAS this stipulation is not, and shall not later be construed as, a
                        19 waiver of any defense by Skechers;
                        20                  IT IS THEREFORE STIPULATED AND RESPECTFULLY REQUESTED
                        21 by the parties, through their undersigned counsel, that Skechers shall have an
                        22 extension until and including January 3, 2020 to answer or otherwise respond to the
                        23 Complaint.
                        24
                        25
                        26
                        27
                        28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations

                                 10757889                                      -2-
                Case 2:19-cv-09230-MWF-JDE Document 19 Filed 11/15/19 Page 3 of 3 Page ID #:142



                            1
                            2
                            3
                            4 DATED: November 15, 2019   Respectfully submitted,
                            5                            By:     /s/ Sean S. Twomey
                            6                            Jeffrey T. Thomas
                                                         jtthomas@gibsondunn.com
                            7                            Sean S. Twomey
                                                         stwomey@gibsondunn.com
                            8                            GIBSON, DUNN & CRUTCHER LLP
                            9                            Christopher J. Renk
                                                         crenk@bannerwitcoff.com
                        10                               Michael J. Harris
                                                         mharris@bannerwitcoff.com
                        11                               Audra C. Eidem Heinze
                                                         aheinze@bannerwitcoff.com
                        12                               BANNER & WITCOFF, LTD.
                        13                               Attorneys for Plaintiff
                                                         NIKE, Inc.
                        14
                        15
                        16
                        17
                                                         By:      /s/ Samuel K. Lu
                        18
                                                         Samuel K. Lu
                        19                               slu@irell.com
                                                         IRELL & MANELLA LLP
                        20
                                                         Attorneys for Defendant
                        21                               Skechers U.S.A., Inc.
                        22
                        23
                        24
                        25
                        26
                        27
                        28
IRELL & MANELLA LLP
A Registered Limited Liability
 Law Partnership Including
 Professional Corporations

                                 10757889                 -3-
